         Case 3:18-cr-00119-SI       Document 67       Filed 06/10/20     Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 UNITED STATES OF AMERICA,                          Case No. 3:18-cr-00119-SI

        v.                                          OPINION AND ORDER

 FREDRIC RUSSELL DEAN,

                Defendant.



Michael H. Simon, District Judge.

       On April 22, 2020, Defendant Fredric Russell Dean (“Mr. Dean”) submitted a request for

reduction in sentence to the warden at the Federal Correctional Institution at Sheridan, Oregon

(“FCI Sheridan”). After waiting more than 30 days, on June 3, 2020, Mr. Dean filed with the

Court a Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). ECF 55. The

Government opposes Mr. Dean’s motion on the merits. For the reasons that follow, the Court

DENIES Mr. Dean’s Motion to Reduce Sentence.

               LEGAL FRAMEWORK FOR COMPASSIONATE RELEASE

A. Modifying a Term of Imprisonment for Compassionate Release

       A district court generally “may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824-25 (2010).



PAGE 1 – OPINION AND ORDER
           Case 3:18-cr-00119-SI      Document 67        Filed 06/10/20     Page 2 of 12




Congress, however, has expressly authorized a district court to modify a defendant’s sentence in

three limited circumstances: (1) when granting a motion for compassionate release under 18

U.S.C. § 3582(c)(1)(A); (2) when expressly permitted by statute or by Rule 35 of the Federal

Rules of Criminal Procedure; or (3) when a defendant has been sentenced based on a sentencing

range that has subsequently been lowered by the Sentencing Commission. 18 U.S.C.

§ 3582(c)(1). The motion before the Court seeks compassionate release.

       Before 2018, § 3582(c)(1)(A) required that a motion for compassionate release could be

brought only by the Bureau of Prisons (“BOP”). The First Step Act (“FSA”), Pub. L. No. 115-

391, 132 Stat. 5194 (Dec. 21, 2018), amended § 3582 to authorize courts to grant a motion for

compassionate release filed by a defendant. A defendant, however, may only bring a motion for

compassionate release after: (1) petitioning the BOP to make such a motion on the defendant’s

behalf; and (2) either (a) the defendant has exhausted all administrative appeals after the BOP

denied the defendant’s petition or (b) thirty days has elapsed after the warden of the defendant’s

facility received the defendant’s petition, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).1

       Compassionate release under § 3582(c)(1)(A) authorizes a court to modify a defendant’s

term of imprisonment if the court finds that two conditions have been satisfied. The first is that

“extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).

The second is that “such a reduction is consistent with applicable policy statements issued by the




       1
          On June 2, 2020, the United States Court of Appeals for the Sixth Circuit held that a
defendant’s failure to satisfy this administrative exhaustion requirement does not deprive a court
of subject-matter jurisdiction; instead, this is a mandatory claim-processing rule that binds the
courts when properly asserted by the Government and not forfeited. United States v. Alam, ---
F.3d ---, 2020 WL 2845694 (6th Cir. June 2, 2020). The Ninth Circuit has not yet addressed this
issue.



PAGE 2 – OPINION AND ORDER
         Case 3:18-cr-00119-SI         Document 67       Filed 06/10/20     Page 3 of 12




Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The court also must consider the factors

set forth in 18 U.S.C. § 3553(a), to the extent they are applicable. Id.

B. Extraordinary and Compelling Reasons

       The Sentencing Commission policy statement for reducing a term of imprisonment under

§ 3582(c)(1)(A) is found in the United States Sentencing Guidelines Manual (“USSG”) at

§ 1B1.13. That policy statement explains the phrase “extraordinary and compelling reasons.”

USSG § 1B1.13(1)(A) and cmt. 1. According to the policy statement, extraordinary and

compelling reasons are: (1) the medical condition of the defendant (defined as whether the

defendant is suffering from a terminal illness; or is suffering from a serious physical or medical

condition, serious functional or cognitive impairment, or deteriorating physical or mental health

because of the aging process, “that substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility and from which he or she is

not expected to recover”); (2) the age of the defendant (defined as whether the defendant is at

least 65 years old, is experiencing a serious deterioration in physical or mental health because of

the aging process, and has served at least 10 years or 75 percent of his or her term of

imprisonment, whichever is less); (3) family circumstances (defined as the death or

incapacitation of the caregiver of the defendant’s minor child or minor children or the

incapacitation of the defendant’s spouse or registered partner when the defendant would be the

only available caregiver for the spouse or registered partner); and (4) any other extraordinary and

compelling reason determined by the Director of the BOP. USSG § 1B1.13 cmt. 1.

       We are currently in a global health crisis caused by the 2019 novel Coronavirus

(“COVID-19”), which already has taken the lives of more than 110,000 people just in the United

States during the past several months. When a defendant has a chronic medical condition that

may substantially elevate the defendant’s risk of becoming seriously ill or dying from


PAGE 3 – OPINION AND ORDER
          Case 3:18-cr-00119-SI       Document 67       Filed 06/10/20     Page 4 of 12




COVID-19, that condition may satisfy the standard of extraordinary and compelling reasons.

Under these circumstances, a chronic medical condition (i.e., one from which a defendant is not

expected to recover) reasonably may be found to be both serious and capable of substantially

diminishing the ability of the defendant to provide self-care within the environment of a

correctional facility, even if that condition would not have constituted an extraordinary and

compelling reason absent the heightened risk of COVID-19. See generally USSG § 1B1.13 and

cmt. 1(A)(ii)(I).

        Alternatively, USSG § 1B1.13, as currently written, does not constrain the Court’s ability

to find extraordinary and compelling reasons here. Because the Sentencing Commission’s policy

statement was not amended after enactment of the First Step Act, “a growing number of district

courts have concluded the Commission lacks an applicable policy statement regarding when a

judge can grant compassionate release” . . . “because the Commission never harmonized its

policy statement with the FSA.” United States v. Mondaca, 2020 WL 1029024, at *3 (S.D. Cal.

Mar. 3, 2020) (citing Brown v. United States, 411 F. Supp. 3d 447, 499 (canvassing district court

decisions)) (quotation marked omitted); see also United States v. Redd, 2020 WL 1248493, at *6.

(E.D. Va. Mar. 16, 2020) (“[T]here does not currently exist, for the purposes of satisfying the

[“FSA’s] ‘consistency’ requirement, an ‘applicable policy statement.’”); United States v. Barber,

2020 WL 2404679, at *3 (D. Or. May 12, 2020) (“The Court is persuaded by the reasoning of

numerous other district courts and holds that it is not constrained by the BOP Director’s

determination of what constitutes extraordinary and compelling reasons for a sentence

reduction.”) (citations and quotation marks omitted).

        As explained by one court, “a majority of federal district courts have found that the most

natural reading of the amended § 3582(c) and [28 U.S.C.] § 994(t) is that the district court




PAGE 4 – OPINION AND ORDER
          Case 3:18-cr-00119-SI       Document 67       Filed 06/10/20      Page 5 of 12




assumes the same discretion as the BOP director when it considers a compassionate release

motion properly before it.” United States v. Perez, 2020 WL 1180719, at *2 (D. Kan. Mar. 11,

2020). Indeed, the Government previously conceded this point in United States v. Young,

agreeing that “the dependence on the BOP to determine the existence of an extraordinary and

compelling reason, like the requirement for a motion by the BOP Director, is a relic of the prior

procedure that is inconsistent with the amendments implemented by the First Step Act.” 2020

WL 1047815, at *6 (M.D. Tenn. Mar. 4, 2020). The court in Young followed many other district

courts in recognizing that § 1B1.13’s defined categories are not exclusive: “In short, federal

judges are no longer constrained by the BOP Director’s determination of what constitutes

extraordinary and compelling reasons for a sentence reduction.” Id. The Court agrees with this

alternative analysis as well.

C. Safety of Other Persons and the Community

       The policy statement further provides that, in addition to finding extraordinary and

compelling reasons, a court also must find that “the defendant is not a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g).” USSG § 1B1.13(2). The

factors to be considered in deciding whether a defendant is a danger to the safety of any other

person or to the community are: (1) the nature and circumstances of the offense (including

whether the offense is a crime of violence, a violation of 18 U.S.C. § 1591, a federal crime of

terrorism, or involves a minor victim or a controlled substance, firearm, explosive, or destructive

device); (2) the weight of the evidence; (3) the history and characteristics of the defendant

(including, among other things, the defendant’s character, physical and mental condition, and

family ties and whether at the time of the offense or arrest the defendant was on probation,

parole, or other release); and (4) the nature and seriousness of the danger to any person or the

community that would be posed by the defendant’s release. 18 U.S.C. § 3142(g).


PAGE 5 – OPINION AND ORDER
          Case 3:18-cr-00119-SI        Document 67        Filed 06/10/20     Page 6 of 12




D. Sentencing Factors Under § 3553(a)

       Finally, as provided in both § 3582(c)(1)(A) and the policy statement, a court must

consider the factors set forth in 18 U.S.C. § 3553(a), to the extent they are applicable. These

factors include the nature and circumstances of the offense; the history and characteristics of the

defendant; and the need for the sentence to reflect the seriousness of the offense, promote respect

for the law, provide just punishment, afford adequate deterrence, protect the public, and provide

the defendant with needed training, medical care, or other treatment in the most effective

manner. 18 U.S.C. § 3553(a). The policy statement also recognizes that the sentencing court “is

in a unique position to determine whether the circumstances warrant a reduction . . ., after

considering the factors set forth in 18 U.S.C. § 3553(a) and the criteria set forth in this policy

statement[.]” USSG § 1B1.13 cmt. 4.

                                           DISCUSSION

A. Mr. Dean’s Criminal History

       Mr. Dean was born in 1979. He currently is 41 years old. In 1997, at the age of 18, he

was convicted in Oregon state court of Burglary I, a felony. He received a 60-day work release

sentence and three years of probation. In 1998, while on probation, Mr. Dean was convicted in

federal court of felon in possession of a firearm. He received a sentence of eight months in jail

plus three years of supervised release. In 2004, at age 25, Mr. Dean was convicted in Oregon

state court of attempting to elude police, a felony, along with a misdemeanor driving offense. In

2005, he was convicted in Washington state court of identity theft, a felony. In 2006, he was

convicted in Oregon state court of felon in possession of a firearm. He was sentenced to two

years in prison and two years of post-prison supervision. In 2009, he was convicted in federal

court of felon in possession of a firearm. He was sentenced to a 33-month prison term and three

years of supervised release.


PAGE 6 – OPINION AND ORDER
         Case 3:18-cr-00119-SI        Document 67       Filed 06/10/20     Page 7 of 12




       In 2014, Mr. Dean was convicted in federal court of felon in possession of a firearm.

United States District Judge Ancer L. Haggerty sentenced Mr. Dean to a 60-month prison term

plus three years of supervised release. In March 2016, after Judge Haggerty’s retirement from the

bench, the undersigned district judge granted Mr. Dean’s motion to correct sentence based on the

Supreme Court’s decision in Johnson v. United States, --- U.S. ---, 135 S. Ct. 2551 (2015). In

May 2016, the undersigned resentenced Mr. Dean to a term of 27 months imprisonment followed

by three years of supervised release. Mr. Dean was released from prison shortly thereafter and

began his period of supervised release.

       In March 2018, while Mr. Dean was on federal supervised release from his 2014

conviction, a federal grand jury indicted Mr. Dean on three new charges based on conduct in

early 2018. First, Mr. Dean was charged with one count of possession of an unregistered firearm,

specifically a short-barreled rifle. Second, Mr. Dean was charged with one count of possession of

unregistered firearms, specifically three unmarked firearm silencers. Third, Mr. Dean was

charged with one count of felon in possession of a firearm. In March 2019, Mr. Dean pleaded

guilty to the charge of possession of an unregistered firearm, the short-barreled rifle. The was

Mr. Dean’s fifth conviction of unlawfully possessing firearms.

       The Court held a sentencing hearing on August 26, 2019. At the same time, Mr. Dean

admitted violating the conditions of his 2014 supervised released by unlawfully possessing a

short-barreled rifle, by unlawfully possessing three unmarked silencers, and felon in possession

of a firearm (four firearms). The Court sentenced Mr. Dean to a total term of imprisonment of 75

months, consisting of a 51-month sentence on the 2019 conviction, followed by a consecutive

24-month sentence on his supervised release violation from his 2014 conviction.




PAGE 7 – OPINION AND ORDER
         Case 3:18-cr-00119-SI        Document 67       Filed 06/10/20      Page 8 of 12




       Mr. Dean currently is serving his sentence at FCI Sheridan. He has been in federal

custody for approximately 27 months. According to BOP records, Mr. Dean’s scheduled release

date is August 21, 2023. After considering good behavior credit, Mr. Dean has served

approximately 40 percent of his original 75-month sentence. In 26 months, Mr. Dean may be

eligible for placement at a half-way house under the Second Chance Act.

B. Mr. Dean’s Medical Condition

       Mr. Dean is asking the Court to release him now to serve up to 26 months in home

confinement, including GPS location monitoring. In November 2016, Mr. Dean was diagnosed

with testicular cancer, specifically left testicular seminoma, stage IIb. In December 2016,

Mr. Dean underwent surgical removal of his left testicle, followed by combination chemotherapy

with three different chemotherapy drugs: bleomycin, etoposide, and platinum (cisplatin), also

known as “BEP.” Because BEP is known to cause varying degrees of “cardiopulmonary

complications” and “lung disease,” Mr. Dean’s oncologist ordered a pulmonary function test

close in time to his diagnosis. That baseline testing showed that, before chemotherapy, Mr. Dean

already had “early lung damage, specifically, ‘mild, early obstruction.’” After these tests,

Mr. Dean received rounds of BEP through March of 2017, “with complications of severe urinary

tract infection, nausea, fatigue, migraine headache, paranoia and hallucinations, and both low

back and generalized body pain.” In the aftermath of chemotherapy, Mr. Dean began to

experience pain and “harshness” with breathing.

       Urinary tract infections, while rare for men, have been a recurrent, post-cancer

complication for Mr. Dean in jail and prison. Between November 2015 and February 2016, he

was treated for persistent urinary symptoms and infection at FCI Sheridan. On February 27,

2017, Providence Oncology treated Mr. Dean for a “UTI/cystitis.” On August 19, 2018, the




PAGE 8 – OPINION AND ORDER
         Case 3:18-cr-00119-SI          Document 67      Filed 06/10/20     Page 9 of 12




Multnomah County jail diagnosed Mr. Dean with a urinary tract infection. On January 12, 2019,

FCI Sheridan diagnosed him with a urinary tract infection.

       Mr. Dean’s metastatic, abdominal tumor, originally detected in imaging studies in

November 2016, could not be surgically removed. It is being monitored for recurrence, and it

causes ongoing symptoms of chronic pain, severe gastric reflux, lower intestinal distress, and

interference with sleep. In general, 80 percent of men with cancers like Mr. Dean’s are

considered low risk for recurrence. Mr. Dean, however, is at higher risk for a poorer prognosis

because of the cancer’s infiltration into lymph nodes in his abdomen.

       There is no dispute that we are currently in a global health crisis and pandemic. The CDC

warns that “[p]eople 65 years and older” are “at high-risk for severe illness from COVID-19.”

See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-

risk.html (lasted visited June 10, 2020). In addition, the CDC explains that people of all ages

with certain underlying medical conditions, particularly if not well controlled, also are at high-

risk for severe illness from COVID-19. According to the CDC, these underlying medical

conditions are:

                  ●      People with chronic lung disease or moderate to severe
                  asthma[.]
                  ●      People who have serious heart conditions[.]
                  ●      People who are immunocompromised[.]
                         * * *
                  ●      People with severe obesity (body mass index [BMI] of 40
                  or higher)[.]
                  ●      People with diabetes[.]
                  ●      People with chronic kidney disease undergoing dialysis[.]
                  ●      People with liver disease[.]

Id.

       In support of his motion, Mr. Dean submitted an opinion letter from Dr. Thomas

McNalley. Dr. McNalley states that Mr. Dean is at higher risk for serious complications from



PAGE 9 – OPINION AND ORDER
         Case 3:18-cr-00119-SI          Document 67        Filed 06/10/20       Page 10 of 12




COVID-19, “rang[ing] from serious long-term cardiopulmonary compromise with prolonged

hospitalization, including respiratory failure, shock, acute respiratory distress syndrome (ARDS),

and cardiac arrythmia to death.” ECF 57-4 at 2. Further, according to Dr. McNalley, Mr. Dean

“is at increased risk for severe cardiac or pulmonary injury with attendant disability or death

should he contract the [COVID-19] virus.” Id.

C. FCI Sheridan

        As previously noted, Mr. Dean is incarcerated at FCI Sheridan. As of today, the BOP has

not reported any positive cases of COVID-19, either among inmates or staff, at FCI Sheridan.

See https://www.bop.gov/coronavirus/ (last visited June 10, 2020). The BOP’s information,

however, is only of limited value. The BOP does not disclose whether or to what extent a facility

is testing symptomatic or asymptomatic inmates, both or neither. In United States v. Pabon, 2020

WL 2112265, at *5 (E.D. Pa. May 4, 2020), the court cited Johns Hopkins Bloomberg School of

Public Health Professor Leonard Rubenstein to explain the link between testing and limiting the

spread of COVID-19: “Unless you do universal testing in all environments, the risk of spread is

enormous. If you are waiting for symptoms to emerge before you do the testing, you are getting a

false picture of what is going on . . . It’s too late.” Id. (citing Kevin Johnson, Mass Virus Testing

in State Prisons Reveals Hidden Asymptomatic Infections; Feds Join Effort, USA TODAY

(Apr. 25, 2020, updated Apr. 27, 2020),

https://www.usatoday.com/story/news/politics/2020/04/25/coronavirus-testing-prisons-

revealshidden-asymptomatic-infections/3003307001/) (last visited June 2, 2020); see also Arias

v. Decker, 2020 WL 2306565, at *8 (S.D.N.Y. May 8, 2020) (“[W]hen it comes to vulnerable

detainees . . ., monitoring them for signs of infection is too little, too late.”).




PAGE 10 – OPINION AND ORDER
         Case 3:18-cr-00119-SI        Document 67       Filed 06/10/20     Page 11 of 12




D. Government’s Response

       The Government argues that there are no reported cases of COVID-19 at FCI Sheridan.

The Government also discusses Mr. Dean’s past history with methamphetamine and substance

abuse. The Government also mentions the fact that Mr. Dean may benefit from participating in

the BOP’s Residential Drug Abuse Program (“RDAP”) but will be unable to do so if he is

released now. The Government also questions whether Mr. Dean’s current health condition

places him at any particularly greater risk from COVID-19 than any other inmate. But, most

significantly, the Government argues that Mr. Dean has failed to show that he is no longer a

danger to the community. The Court focuses on that final factor.

E. Danger to the Community

       Also as previously noted, Mr. Dean is 41 years old with a long and extensive criminal

history of unlawfully possessing firearms, including most recently, a short-barreled rifle and

silencers. Moreover, this is Mr. Dean’s fifth conviction for the crime of felon in possession of a

firearm. Further, he committed this offense while on supervised release from a similar

conviction. Indeed, he has committed many of his prior felony offenses while on probation,

supervised release, or post-prison supervision. Thus, the Court has no confidence that

supervision will be successful now.

       Compassionate release is “rare” and “extraordinary,” and courts routinely deny such

claims. United States v. Mangarella, 2020 WL 1291835, at *2–3 (W.D.N.C. Mar. 16, 2020)

(“[A] compassionate release . . . is an extraordinary and rare event.”) (citation omitted). A

defendant bears the burden to show special circumstances meeting the high bar set by Congress

and the Sentencing Commission for compassionate release. See United States v. Greenhut, 2020

WL 509385, at *1 (C.D. Cal. Jan. 31, 2020) (holding that a defendant bears the burden of

establishing entitlement to sentencing reduction and citing United States v. Sprague, 135


PAGE 11 – OPINION AND ORDER
        Case 3:18-cr-00119-SI        Document 67       Filed 06/10/20     Page 12 of 12




F.3d 1301, 1306-07 (9th Cir. 1998)). As other district courts have noted: “To be faithful to the

statutory language requiring ‘extraordinary and compelling reasons,’ it is not enough that

Defendant suffers from . . . chronic conditions that [he] is not expected to recover from. Chronic

conditions that can be managed in prison are not a sufficient basis for compassionate release.”

United States v. Ayon-Nunez, 2020 WL 704785, at *2–3 (E.D. Cal. Feb. 12, 2020) (rejecting a

claim for compassionate release from a defendant suffering from severe back injuries and

epilepsy) (brackets in original) (quoting United States v. Weidenhamer, 2019 WL 6050264, at *5

(D. Ariz. Nov. 8, 2019)). The Court also must consider the sentencing factors under § 3553(a), to

the extent they are applicable. See § 3582(c)(1)(A) and USSG § 1B1.13.

       The Court has considered all the relevant factors for compassionate release. Based on

Mr. Dean’s extensive criminal record, including committing felony offenses while on probation

or under court supervision, the Court concludes that Mr. Dean has not shown special

circumstances that meet the high bar set by Congress and the Sentencing Commission for

compassionate release.

                                         CONCLUSION

       The Court DENIES Defendant’s Motion to Reduce Sentence. ECF 55.

       IT IS SO ORDERED.

       DATED this 10th day of June, 2020.

                                                     /s/ Michael H. Simon
                                                     Michael H. Simon
                                                     United States District Judge




PAGE 12 – OPINION AND ORDER
